Citation Nr: 0424909	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  97-01 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for bronchial 
asthma, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected dysthymic disorder, currently rated as 50 percent 
disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The veteran's DD Form 214 shows he was honorable discharged 
on December 1, 1970 and had active service for 1 year, 5 
months and 19 days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision 
rendered by the St. Petersburg, Florida, Regional Office 
(RO), of the Department of Veterans Affairs (VA).  In March 
1999, the Board remanded the case for additional development.  
The case has since been returned to the Board for review.

In August 2004, the veteran's accredited representative 
submitted a petition on behalf of the veteran asking that his 
claim be advanced on the docket in accordance with 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900 (c) 
(2003) [advancement on the docket based upon the medical 
health of the appellant].  The Board granted this motion in 
August 2004.

The veteran's accredited representative from the Disabled 
American Veterans submitted argument on the veteran's behalf 
in August 2004.  In that argument, the representative 
requested that the VA review the veteran's records and issue 
a determination as to whether the veteran's carcinoma of the 
mouth was secondary to the veteran's exposure to Agent Orange 
while the veteran served in the Republic of Vietnam.  This 
issue has not been developed for appellate review and is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  




REMAND

The veteran contends that as a result of his service-
connected disabilities, he is unable to obtain maintain 
gainful employment.  He also maintains that his service-
connected bronchial asthma and psychiatric disorder are under 
rated and that a higher evaluation should be assigned to each 
disability.  

As reported in the Introduction portion of this action, in 
March 1999 the Board remanded the case and requested that the 
RO obtain additional information concerning the appellant's 
claims.  It was specifically requested that the veteran 
undergo a VA Social and Industrial Survey (SIS).  The purpose 
of the SIS was to discover the veteran's previous employment 
history, determine the effect of the service-connected 
disabilities on his ability to obtain and maintain gainful 
employment, and find out any other cause for the veteran's 
unemployment.  After reviewing the claims folder, it is the 
Board's opinion that the RO did not comply with the remand 
instructions.  That is, the veteran did not undergo a 
specific SIS; instead, in December 2003, he underwent a VA 
Aid and Attendance Examination.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court), held 
that a remand by the Board confers on a claimant, as a matter 
of law, the right to compliance with the remand orders, and 
that the Secretary of Veterans Affairs has a concomitant duty 
to ensure compliance with the terms of the remand.  As noted, 
a review of the claims folder reveals that the various 
taskings previously given to the RO by the Board have not 
been accomplished; as such, the required development has not 
been completed, and the claim must be returned to the RO so 
that development may be accomplished.  

It is further noted that over the course of this appeal, the 
rating criteria used to evaluate bronchial asthma 
disabilities (Diagnostic Code 6602) and psychiatric disorders 
(Diagnostic Code 9405) have been amended and changed in 1996.  

Although the veteran was notified of the change of the rating 
criteria via the issuance of the Supplemental Statement of 
the Case (SSOC), dated May 16, 1997, that same SSOC, and the 
subsequent SSOC of January 21, 2004, does not indicate that 
all four sets of criteria were applied to veteran's claims.  
That is, the most recent SSOC only lists the new criteria and 
the discussion of both SSOCs indicates that only those 
criteria, and not the old, were applied.  

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 2002).  In addition, 
the General Counsel of VA has held that if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).  In this instance, the 
RO must apply both sets of criteria to the veteran's claims 
and must inform him of such action.

The VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA) have not been 
fulfilled regarding the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  To ensure that the VA accomplishes this 
task, new informational letters have been sent to the 
regional offices informing them of what information must be 
included in a VCAA letter for a TDIU.  See VBA Fast Letter 
04-17, August 12, 2004.  This Fast Letter notes that the 
following must be provided to the veteran:

In order to support your claim for a 
total disability rating based on 
individual unemployability, the evidence 
must show:

that your service-connected disability or 
disabilities are sufficient, without 
regard to other factors, to prevent you 
from performing the mental and/or 
physical tasks required to get or keep 
substantially gainful employment 
 
AND 

generally, you meet certain disability 
percentage requirements as specified in 
38 Code of Federal Regulations 4.16 (i.e. 
one disability ratable at 60 percent or 
more, OR more than one disability with 
one disability ratable at 40 percent or 
more and a combined rating of 70 percent 
or more).

In order to support your claim for an 
extra-schedular evaluation based on 
exceptional circumstances, the evidence 
must show:

that your service-connected disability or 
disabilities present such an exceptional 
or unusual disability picture, due to 
such factors as marked interference with 
employment or frequent periods of 
hospitalization, that application of the 
regular schedular standards is 
impractical.

A review of the February 2003 VCAA letter indicates that all 
of the above information has not been provided.  In the 
absence of such prior notice, the Board finds that the claim 
must be returned to the RO so that a new VCAA letter may be 
issued.  This must occur so that the VA will satisfy its duty 
under the VCAA to notify and assist the appellant with 
regards to his TDIU claim.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

The Board believes the appellant should undergo additional 
medical examinations in order to obtain current medical 
evidence and to resolve any previous possibly contradictory 
opinions concerning whether the veteran is capable of working 
or is unemployable due to his service-connected disabilities.  
Green v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment of 
the statutory duty to assist "includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"); see also 38 C.F.R. § 4.2 (2003) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2003) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  These 
examinations should be accomplished in order any 
contradictory opinions are resolved.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002), 
38 C.F.R. § 3.159(b)(1) (2003), and the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002), as 
well as VAOPGCPREC 7-2004 are fully 
complied with and satisfied as to the 
issues on appeal.  In particular, the RO 
must inform the claimant:  (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for a TDIU and increased 
evaluations; (3) about the information 
and evidence that VA will seek to 
provide; (4) about the information and 
evidence the claimant is expected to 
provide; and (5) request or tell him to 
provide any evidence in his possession 
that pertains to his claims.  
Additionally, the RO must inform him that 
a total disability rating may also be 
assigned on an extra-schedular basis, 
under the procedures set forth in 38 
C.F.R. § 4.16(b) (2003), for veterans who 
are unemployable by reason of service-
connected disabilities, and inform him of 
any information and evidence not of 
record (a) that is necessary to 
substantiate the claim, (b) that VA will 
seek to provide, and (c) that the 
claimant is expected to provide if the 
provisions of 38 C.F.R. § 4.16(b)(2003) 
are used.  

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  The RO is hereby notified 
that it should refer to VA Fast Letter 
04-17, dated August 12, 2004, concerning 
TDIU claims and the information required 
in the VCAA letter.

2.  The RO should contact the veteran and 
ask that he identify the names and 
addresses of the physicians that treated 
him for all of his service-connected 
disabilities since January 2004.  Once 
that has been accomplished, the RO should 
contact those facilities and obtain the 
appropriate documents.  All information 
obtained should be added to the claims 
folder.  If the request is unsuccessful, 
the RO should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2003).

3.  The RO should again request that a 
social and industrial survey be 
undertaken by a social worker, in order 
to elicit and set forth pertinent facts 
regarding the veteran's medical history, 
education and employment history, and 
social and industrial capacity.  The 
social worker who conducts this survey 
should identify those activities that 
comprise the veteran's daily routine.  
With regard to his employability, the 
veteran should be asked to provide the 
names and addresses of businesses where 
he has worked and or sought employment.  
Any potential employment opportunities 
should be identified.  The claims folder 
must be made available to the social 
worker in conjunction with the survey as 
it contains important historical data.

4.  After completion of the above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded examinations, by 
appropriate specialists, to determine the 
nature and extent of his service-
connected bronchial asthma and dysthymic 
disorder.  All indicated tests or studies 
deemed necessary should be done.  The 
claims file, treatment records and a copy 
of the social and industrial survey must 
be made available to, and be reviewed by, 
the examiners in connection with the 
examinations, and they should so indicate 
in their reports.  The examiners should 
perform any tests or studies deemed 
necessary.

The RO should provide to the examiners 
both the old and new rating criteria used 
to evaluate bronchial asthma and 
psychiatric disorders.  The examiners 
should phrase their results in terms of 
both the old and new rating criteria for 
each disability.  

With respect to the psychiatric 
examination, the examiner should assign a 
GAF score to the service-connected 
dysthymic disorder.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past GAF scores given.

After the examiners have determined the 
severity of the various disabilities, the 
examiners should express an opinion as to 
whether the veteran's service-connected 
disabilities prevent the veteran from 
obtaining and maintaining gainful 
employment.  The appropriate examiner 
should discuss the statement written by a 
VA physician on April 1, 2000, regarding 
the veteran's respiratory disorder and 
employability.  The examiners should cite 
to information in the claims folder.  The 
examiners should provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is deemed necessary, such 
testing or examination is to be 
accomplished.  

If it is determined that the veteran 
suffers from more than one psychiatric 
disorder, the appropriate examiner should 
discuss whether the non-service connected 
mental disorder has caused an increase in 
severity of the service-connected 
dysthymic disorder.  Also, the examiner 
should comment on whether the service-
connected psychiatric disorder has caused 
an increase in severity of any found 
nonservice-connected mental disability.  

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  In 
addition, the RO should take into consideration the holding 
in Mittleider v. West, 11 Vet. App. 181 (1998) (when it is 
not possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102 clearly dictates that such signs and symptoms be 
attributed to the service-connected condition).  If the 
benefits sought on appeal remains denied, the appellant and 
his accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on the claims 
for benefits since the last adjudication, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



